


EXHIBIT 10.24

 

RIGEL PHARMACEUTICALS, INC.

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is entered by and
between Dr. Donald G. Payan (“Executive”) and RIGEL PHARMACEUTICALS, INC. (the
“Company”), a Delaware corporation on November 13, 2008 (the “Effective Date”). 
This Agreement shall replace and supersede that certain Employment Agreement
between Executive and the Company entered into effective as of December 17, 2007
(the “Prior Agreement”).

 

WHEREAS, The Company and Employee previously entered into the Prior Employment
Agreement and desire to amend and restate the Prior Agreement in its entirety as
set forth herein, effective as of the Effective Date, in order to clarify the
application of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) to the benefits provided to Executive under the Prior Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto as follows,
effective as of the Effective Date:

 

1.             EMPLOYMENT BY THE COMPANY.

 

1.1          Title and Responsibilities.  Subject to the terms set forth herein,
Executive will continue to be employed by the Company as the person responsible
for all of the Company’s scientific research; currently, the Executive holds the
title of Executive Vice President, Chief Scientific Officer.  Executive will
report to the Company’s Chief Executive Officer and the Company’s Board of
Directors (the “Board”). During his employment with the Company, Executive will
devote his best efforts and substantially all of his business time and attention
(except for vacation periods and reasonable periods of illness or other
incapacity permitted by the Company’s general employment policies) to the
business of the Company.

 

1.2          At-Will Employment.  Executive’s relationship with the Company is
at-will.  The Company will have the right to terminate this Agreement and
Executive’s employment with the Company at any time with or without Cause (as
defined below), and with or without advance notice.  In addition, the Company
retains the discretion to modify the terms of Executive’s employment, including
but not limited to position, duties, reporting relationship, office location,
compensation, and benefits, at any time.  Executive’s at-will employment
relationship may only be changed in a written agreement approved by the Board
and signed by Executive and a duly authorized officer of the Company.

 

--------------------------------------------------------------------------------


 

1.3          Company Employment Policies.  The employment relationship between
the parties will continue to be governed by the general employment policies and
procedures of the Company, including those relating to the protection of
confidential information and assignment of inventions.

 

2.             COMPENSATION.

 

2.1          Salary.  Executive will earn a base salary in 2008 at an annualized
rate of $483,000, payable on the Company’s standard payroll dates.  Executive
will be considered for annual increases in base salary in accordance with
Company policy.

 

2.2          Target Bonus.  Subject to annual review by the Board or a duly
authorized committee thereof (either, the “Committee”), Executive will be
eligible to earn a target annual bonus of up to fifty percent (50%) of
Executive’s base salary (the “Target Bonus”).  Whether Executive earns a Target
Bonus, and if so, in what amount, will be determined solely by the Committee in
its discretion.  Executive must remain an active employee through the time the
Committee determines bonus amounts for executives of the Company in order to
earn any bonus.

 

2.3          Equity Awards.  Executive’s current compensatory equity awards are
not affected by this Agreement and will remain in effect in accordance with the
terms of the applicable award agreements and stock plan(s).

 

2.4          Standard Company Benefits.  Executive will be entitled to
participate in the Company’s employee benefits and compensation plans which may
be in effect from time to time and provided by the Company to its executives,
under the terms and conditions of such benefit and compensation plans.

 

3.             CONFIDENTIAL INFORMATION.

 

3.1          Intellectual Property.         As a condition of his continued
employment, Executive must continue to comply with the Employee Proprietary
Information and Inventions Agreement (the “Proprietary Agreement”) he has
executed previously.  Nothing in this Agreement is intended to modify in any
respect the Proprietary Agreement, and the Proprietary Agreement will remain in
full force and effect.

 

3.2          Solicitation.          As a condition of receiving the Severance
Benefits (as defined below), Executive agrees that for one (1) year following
the termination of employment with the Company, Executive will not personally
initiate or participate in the solicitation of any employee of the Company or
any of its affiliates to terminate his or her relationship with the Company or
any of its affiliates in order to become an employee for any other person or
business entity.

 

4.             TERMINATION OF EMPLOYMENT; CHANGE OF CONTROL

 

4.1          Termination Without Cause or Resignation for Good Reason — No
Change of Control.  If the Company terminates Executive’s employment at any time

 

2

--------------------------------------------------------------------------------


 

without Cause (and other than as a result of death or disability), or if
Executive resigns from all positions he then holds with the Company for Good
Reason, and such termination is not a “Qualifying Termination” (as defined
below), and provided further that such termination is a “separation from
service” (as defined under Treasury Regulation Section 1.409A-1(h)), Executive
will be eligible for the following severance benefits (the “Severance
Benefits”):  (i) the Company will make a lump sum severance payment to Executive
in an amount equal to two (2) years of Executive’s then-current base salary plus
200% of the Eligible Bonus, where the Eligible Bonus is an average of the
percent earned of the Target Bonus for performance for the last two year
multiplied by the current Target Bonus, subject to withholdings and deductions,
(ii) if Executive timely elects continued health insurance coverage pursuant to
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (together
with any applicable state law of similar effect, “COBRA”), the Company will pay
the full amount of Executive’s COBRA premiums for Executive’s continued coverage
under the Company’s group health plans, including coverage for Executives’s
eligible dependents for eighteen (18) months following the date his employment
terminates or until such earlier date as he becomes eligible for health
insurance coverage from another source (provided that Executive must promptly
inform the Company, in writing, if he becomes eligible for health insurance
coverage from another source within eighteen (18) months after the termination)
or otherwise ceases to be eligible for COBRA, (iii) acceleration of all
then-outstanding compensatory equity awards, and (iv) a modification of the
post-termination exercise period of such equity awards until the earlier of
(a) the original end of the term of each such award (generally 10 years from the
date of grant) or (b) the one (1) year anniversary of the date of the
termination of employment.  Executive will not be entitled to the Severance
Benefits unless and until the requirements set forth in Section 5 of this
Agreement are satisfied.

 

(a)           Definition of Cause.  For purposes of this Agreement, “Cause” will
mean: (1) an intentional action or intentional failure to act by Executive that
was performed in bad faith and to the material detriment of the business of the
Company; (2) Executive’s intentional refusal or intentional failure to act in
accordance with any lawful and proper direction or order of his or her superiors
that has not been cured within ten (10) days after written notice from the
Company, or that has caused irreparable damage incapable of cure;
(3) Executive’s habitual or gross neglect of the duties of employment that has
not been cured within ten (10) days after written notice from the Company, or
that has caused irreparable damage incapable of cure; (4) Executive’s
indictment, charge, or conviction of a felony or any crime involving moral
turpitude, or participation in any act of theft or dishonesty, in each case,
that has had or could reasonably be expected to have a material detrimental
effect on the business of the Company; or (5) Executive’s violation of any
material provision of the Proprietary Agreement or violation of any material
provision of any other written Company policy or procedure.

 

(b)           Definition of Change of Control.  For purposes of this Agreement,
a “Change of Control” has the meaning set forth in the Severance Plan (as
defined below).

 

3

--------------------------------------------------------------------------------


 

(c)           Definition of Resignation for Good Reason.  For purposes of this
Agreement, a “Resignation for Good Reason” means Executive has resigned from all
positions he then-holds with the Company (or any successor thereto) if (1): 
(i)     there is a material diminution of Executive’s authority, including but
not limited to decision-making authority, duties, or responsibilities;
(ii)     there is a material reduction in the Executive’s annual base
compensation (including the base salary and target bonus opportunity), where
material is considered greater than 5%; (iii)   the Executive is required to
relocate his primary work location to a facility or location that would increase
the Executive’s one way commute distance by more than twenty (20) miles from the
Executive’s primary work location as of immediately prior to such change; (iv) a
material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Executive is required to report, including a requirement
that the Executive report to a corporate officer or employee instead of
reporting directly to the board of directors of a corporation (or similar
governing body with respect to an entity other than a corporation); (v)  a
material diminution in the budget over which the Executive retains authority;
(vi)  the Executive is required, as a condition to continued service, to enter
into any agreement with the Company or a successor thereto regarding
confidentiality, non-competition, non-solicitation or other similar restrictive
covenant that is materially more restrictive than under the Proprietary
Agreement; (vii)  the Company materially breaches its obligations under this
Plan or any then-effective written employment agreement with the Executive; or
(viii) any acquirer, successor or assign of the Company fails to assume and
perform, in all material respects, the obligations of the Company hereunder; and
(2) the Executive provides written notice to the Company’s General Counsel
within the 60-day period immediately following such action; and (3) such action
is not remedied by the Company within thirty (30) days following the Company’s
receipt of such written notice; and (4) the Executive’s resignation is effective
not later than sixty (60) days after the expiration of such thirty (30) day cure
period.

 

4.2          Qualifying Termination Upon Change of Control.  Executive will be
an “Eligible Employee” under the Company’s Change of Control Severance Plan (the
“Severance Plan”).  Upon a “Qualifying Termination” (as defined in the Severance
Plan), Executive will not receive any part of the Severance Benefits and instead
Executive’s rights to receive any severance pay or post-termination benefit
continuation will be only as set forth in the Severance Plan and as otherwise
required by applicable law.

 

4.3          Other Terminations. If, at any time, the Company terminates
Executive’s employment at any time for Cause or as a result of death or
disability, or if Executive resigns other than for Good Reason, Executive’s
salary will cease on the date of termination, and Executive will not be entitled
to any Severance Benefits, severance pay, pay in lieu of notice or any other
such compensation, or any accelerated vesting of any equity awards, other than
payment of accrued salary and such other accrued benefits as expressly required
in such event by applicable law or the terms of any applicable Company benefit
plans or new agreements made at that time.

 

(a)           Certain Offsets.  The Company will reduce Executive’s Severance
Benefits, in whole or in part, by any other severance benefits, pay in lieu of

 

4

--------------------------------------------------------------------------------


 

notice, or other similar benefits payable to Executive by the Company that
become payable in connection with Executive’s termination of employment,
including but not limited to any payments that are owed pursuant to (i) any
other severance plan, policy or practice, or any individually negotiated
employment contract or agreement with the Company relating to severance
benefits, in each case, as is in effect on Executive’s termination date,
(ii) any applicable legal requirement, including, without limitation, the Worker
Adjustment and Retraining Notification Act (the “WARN Act”), or (iii) any
Company policy or practice providing for Executive to remain on the payroll
without being in active service for a limited period of time after being given
notice of the termination of Executive’s employment.  The termination payments
and benefits provided under this Agreement are intended to satisfy, to the
greatest extent possible, any and all statutory obligations that may arise out
of Executive’s termination of employment.  In the Company’s sole discretion,
such reductions may be applied on a retroactive basis, with severance benefits
previously paid being recharacterized as payments pursuant to the Company’s
statutory obligation.  If Executive is indebted to the Company at his or her
termination date, the Company reserves the right to offset any severance
payments to Executive by the amount of such indebtedness.

 

4.4          Code Section 409A.  If the Company (or, if applicable, the
successor entity thereto) determines that the severance payments and benefits
provided under this Agreement or the Severance Plan (any such payments, the
“Plan Payments”) constitute “deferred compensation” under Code Section 409A
(together, with any state law of similar effect, “Section 409A”) and if
Executive is a “specified employee” of the Company or any successor entity
thereto, as such term is defined in Section 409A(a)(2)(B)(i) (a “Specified
Employee”), then, solely to the extent necessary to avoid the incurrence of the
adverse personal tax consequences under Section 409A, the timing of the Plan
Payments will be delayed as follows:  on the earliest to occur of (1) the date
that is six months and one day after the “separation from service” (as such term
is defined in Section 1.409A-1(h) of the Treasury Regulations), and (2) the date
of Executive’s death (such earliest date, the “Delayed Initial Payment Date”),
the Company (or the successor entity thereto, as applicable) will (i) pay to
Executive a lump sum amount equal to the sum of the Plan Payments that Executive
would otherwise have received through the Delayed Initial Payment Date if the
commencement of the payment of the Plan Payments had not been delayed pursuant
to this Section 4.4 and (ii) commence paying the balance of the Plan Payments in
accordance with the applicable payment schedules set forth in this Agreement or
the Severance Plan, as applicable.  Prior to the imposition of any delay on the
Plan Payments as set forth above, it is intended that (A) each installment of
the Plan Payments be regarded as a separate “payment” for purposes of Treasury
Regulations Section 1.409A-2(b)(2)(i), (B) all Plan Payments satisfy, to the
greatest extent possible, the exemptions from the application of Section 409A
provided under Treasury Regulations Sections 1.409A-1(b)(4) and
1.409A-1(b)(9)(iii), and (C) the Plan Payments consisting of COBRA premiums also
satisfy, to the greatest extent possible, the exemption from the application of
Section 409A provided under Treasury Regulations Section 1.409A-1(b)(9)(v).

 

5.             RELEASE.  As a condition of receiving the Severance Benefits,
Executive will execute and return to the Company, a release substantially in the
form attached hereto

 

5

--------------------------------------------------------------------------------


 

as EXHIBIT A within the time frame set forth therein (the “Release”) and such
release must become effective in accordance with its terms, but not later than
the 60th day following the termination of employment (with the Company having
the authority, in its discretion, to modify the form of the release to comply
with applicable law) and Executive will continue to comply with his obligations
under the Proprietary Agreement.  Notwithstanding the payment schedules set
forth herein, no Severance Benefits will be paid prior to the effective date of
the Release (the “Release Date”), but rather on the first regular payroll pay
day following the Release Date, the Company will pay Executive the Severance
Benefits Executive would otherwise have received on or prior to such date but
for the delay in Severance Benefits related to the effectiveness of the Release,
with the balance of the Severance Benefits being paid as originally scheduled. 
In no event will the commencement of the payment of the Severance Benefits occur
later than March 15 of the year following the year in which the “separation from
service” (as such term is defined in Section 1.409A-1(h) of the Treasury
Regulations) occurs.

 

6.             GENERAL PROVISIONS.

 

6.1          Notices.  Any notices provided hereunder must be in writing and
will be deemed effective upon the earlier of personal delivery (including,
personal delivery by facsimile transmission), delivery by express delivery
service (e.g. Federal Express), or the third day after mailing by first class
mail, to the Company at its primary office location and to Executive at his
address as listed on the Company payroll (which address may be changed by either
party by written notice).

 

6.2          Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, and such invalid, illegal or
unenforceable provision will be reformed, construed and enforced in such
jurisdiction so as to render it valid, legal, and enforceable consistent with
the intent of the parties insofar as possible.

 

6.3          Waiver.  If either party should waive any breach of any provisions
of this Agreement, he or it will not thereby be deemed to have waived any
preceding or succeeding breach of the same or any other provision of this
Agreement.

 

6.4          Entire Agreement.  This Agreement, including its exhibits,
constitutes the entire agreement between Executive and the Company regarding the
subject matter hereof.  As of the Effective Date, this Agreement supersedes and
replaces any and all other agreements, promises, or representations, written or
otherwise, between Executive and the Company with regard to this subject matter,
including the Existing Agreement.  This Agreement is entered into without
reliance on any agreement, promise, or representation, other than those
expressly contained or incorporated herein, and, except for those changes
expressly reserved to the Company’s or Board’s discretion in this Agreement, the
terms of this Agreement cannot be modified or amended except in a

 

6

--------------------------------------------------------------------------------


 

writing signed by Executive and a duly authorized officer of the Company which
is approved by the Board.

 

6.5          Counterparts.  This Agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
Agreement.  Signatures transmitted via facsimile will be deemed the equivalent
of originals.

 

6.6          Headings and Construction.  The headings of the sections hereof are
inserted for convenience only and will not be deemed to constitute a part hereof
or to affect the meaning thereof.  For purposes of construction of this
Agreement, any ambiguities will not be construed against either party as the
drafter.

 

6.7          Successors and Assigns.  This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive, the Company, and their
respective successors, assigns, heirs, executors and administrators, except that
Executive may not assign any of his duties hereunder and he may not assign any
of his rights hereunder without the written consent of the Company.

 

6.8          Arbitration.  To provide a mechanism for rapid and economical
dispute resolution, Executive and the Company agree that any and all disputes,
claims, or causes of action, in law or equity, arising from or relating to this
Agreement (including the Release) or its enforcement, performance, breach, or
interpretation, or arising from or relating to Executive’s employment with the
Company or the termination of Executive’s employment with the Company, will be
resolved, to the fullest extent permitted by law, by final, binding, and
confidential arbitration held in San Francisco, California, and conducted by
JAMS, Inc. (“JAMS”), under its then-applicable Rules and Procedures.  By
agreeing to this arbitration procedure, both Executive and the Company waive the
right to resolve any such dispute through a trial by jury or judge or by
administrative proceeding.  Executive will have the right to be represented by
legal counsel at any arbitration proceeding at his expense.  The arbitrator
will:  (a) have the authority to compel adequate discovery for the resolution of
the dispute and to award such relief as would otherwise be available under
applicable law in a court proceeding; and (b) issue a written statement signed
by the arbitrator regarding the disposition of each claim and the relief, if
any, awarded as to each claim, the reasons for the award, and the arbitrator’s
essential findings and conclusions on which the award is based.  The Company
will bear all fees for the arbitration, except for any attorneys’ fees or costs
associated with Executive’s personal representation.  The arbitrator, and not a
court, will also be authorized to determine whether the provisions of this
paragraph apply to a dispute, controversy or claim sought to be resolved in
accordance with these arbitration procedures.  Notwithstanding the provisions of
this paragraph, the parties are not prohibited from seeking injunctive relief in
a court of appropriate jurisdiction to prevent irreparable harm on any basis,
pending the outcome of arbitration.  Any awards or orders in such arbitrations
may be entered and enforced as judgments in the federal and the state courts of
any competent jurisdiction.

 

7

--------------------------------------------------------------------------------


 

6.9          Governing Law.  All questions concerning the construction, validity
and interpretation of this Agreement will be governed by the law of the State of
California without regard to conflicts of laws principles.

 

6.10        Term.     This Agreement will automatically terminate on
December 31, 2010; provided that no such termination shall affect the right to
any unpaid benefit due the Executive under this Agreement.

 

6.11        Exhibits.

 

Exhibit A — Release Agreement

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this AMENDED AND RESTATED
EMPLOYMENT AGREEMENT effective as of the Effective Date written above.

 

RIGEL PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Dolly Vance

 

 

Dolly Vance

 

 

Senior VP, General Counsel, Corporate Secretary

 

 

 

 

 

 

DR. DONALD G. PAYAN

 

 

 

 

 

/s/ Donald G. Payan

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

RELEASE AGREEMENT

 

I understand and agree completely to the terms set forth in the Rigel
Pharmaceuticals, Inc. Employment Agreement (the “Agreement”).

 

I understand that this Release, together with the Agreement, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof.  I am not relying on any promise or representation by the Company or the
Employers that is not expressly stated therein.  Certain capitalized terms used
in this Release are defined in the Agreement.

 

I hereby confirm my obligations under my Proprietary Agreement with the Company
and/or the Employer.

 

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company, the Employers, and their current and former directors,
officers, employees, stockholders, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns (collectively, the “Released Parties”) from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to my
signing this Agreement (collectively, the “Released Claims”).  The Released
Claims include, but are not limited to:  (1) all claims arising out of or in any
way related to my employment with the Company, the Employers or their
affiliates, or the termination of that employment; (2) all claims related to my
compensation or benefits, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company, the Employers, or their
affiliates; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (5) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the
federal Age Discrimination in Employment Act of 1967 (as amended) (“ADEA”), the
federal Employee Retirement Income Security Act of 1974 (as amended), and the
California Fair Employment and Housing Act (as amended).  Notwithstanding the
foregoing, the following are not included in the Released Claims (the “Excluded
Claims”): (1) any rights or claims for indemnification I may have pursuant to
any written indemnification agreement with the Company to which I am a party,
the charter, bylaws, or operating agreements of the Company, or under applicable
law;  or (2) any rights which are not waivable as a matter of law.  In addition,
nothing in this Release prevents me from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, or the California Department of Fair
Employment and Housing, except that I hereby waive my

 

--------------------------------------------------------------------------------


 

right to any monetary benefits in connection with any such claim, charge or
proceeding.  I hereby represent and warrant that, other than the Excluded
Claims, I am not aware of any claims I have or might have against any of the
Released Parties that are not included in the Released Claims.

 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA.  I also acknowledge that the consideration
given for the Released Claims is in addition to anything of value to which I was
already entitled.  I further acknowledge that I have been advised by this
writing, as required by the ADEA, that: (a) the Released Claims do not apply to
any rights or claims that arise after the date I sign this Release; (b) I should
consult with an attorney prior to signing this Release (although I may choose
voluntarily not to do so); (c) I have twenty-one (21) days to consider this
Release (although I may choose to voluntarily to sign it sooner); (d) I have
seven (7) days following the date I sign this Release to revoke the Release by
providing written notice to an officer of the Company; and (e) the Release will
not be effective until the date upon which the revocation period has expired
unexercised, which will be the eighth day after I sign this Release (“Effective
Date”).

 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”  I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

 

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, and I have not suffered any on-the-job injury for which I
have not already filed a workers’ compensation claim.

 

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than twenty-one (21) days following
the date it is provided to me, and I must not revoke it thereafter.

 

 

EMPLOYEE

 

 

 

 

 

Name:

 

 

 

 

 

Date:

 

 

2

--------------------------------------------------------------------------------
